Citation Nr: 1027246	
Decision Date: 07/21/10    Archive Date: 08/02/10	

DOCKET NO.  05-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for essential hypertension.  

3.  Entitlement to service connection for a chronic headache 
disorder.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to an initial disability evaluation in excess of 
10 percent for the residuals of right ankle injury with 
degenerative joint disease, on both a schedular and 
extraschedular basis.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
June 1983.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and 
a January 2005 Decision Review Officer Decision from that same 
Regional Office.  

In a decision of January 2007, the Board denied entitlement to 
service connection for bilateral defective hearing, a chronic 
headache disorder, and a chronic low back disability.  At that 
same time, the Board remanded for additional development the 
issue of entitlement to an initial schedular evaluation in excess 
of 10 percent for the residuals of right ankle injury with 
degenerative joint disease.  

The Veteran subsequently appealed the Board's denial of benefits 
to the United States Court of Appeals for Veterans Claims (Court) 
which, in a Memorandum Decision of August 2009, vacated the 
Board's January 2007 decision, and, in so doing, remanded the 
Veteran's case to the Board for further action.  The case is now, 
once more, before the Board for appellate review.  

For reasons which will become apparent, the Veteran's appeal is 
being REMANDED to the RO for further development.  VA will notify 
you if further action is required on your part.


REMAND

At the time of the aforementioned Memorandum Decision in 
August 2009, the Court found that the Board had failed to provide 
an adequate statement of reasons and bases for its determination 
that a VA medical opinion was not necessary with regard to the 
issue of service connection for bilateral hearing loss.  In so 
doing, the Court noted that the Board, at the time of its 
January 2007 decision, had found that there was "no indication 
that there is additional evidence to obtain," and denied the 
Veteran's hearing loss claim after finding that his current 
hearing loss was not incurred in or aggravated by service.  The 
Board considered a December 2000 private medical report which 
stated that audiograms from both the start and completion of the 
Veteran's service showed that he had "normal hearing entering the 
service and a mild symmetric, high frequency sensorineural 
hearing loss in both ears several years later which could have 
been due to military noise exposure."  The Board found that this 
medical opinion was speculative because of the uncertain language 
used.  However, the Board erred in failing to address whether 
this medical evidence, along with the Veteran's testimony of 
inservice noise exposure, satisfied the "low threshold" 
requirement for the indication of a relationship between the 
Veteran's service and his current bilateral hearing loss which 
would require a VA medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); see also McLendon v. Nicholson, 
20 Vet. App. 79, 81-83 (2006).  

Regarding the Veteran's claimed headache and low back 
disabilities, the Court once again found that the Board had 
failed to provide an adequate statement of reasons and bases for 
its rejection of lay testimony and the rejection of medical 
evidence favorable to the Veteran's claims.  In that regard, at 
the time of its January 2007 decision, the Board denied service 
connection for a headache condition and low back disability after 
finding that neither condition was shown to have been present in 
service, or at any time thereafter.  Concerning the medical 
evidence of record, the Board stated:  

In the present case, service medical 
records fail to document the presence of 
chronic headache or low back disorders.  
While an episode of low back pain in 
June 1983 was noted, it was apparently 
acute and transitory, with no evidence of 
any chronic residuals.  While on separation 
examination in June 1983, the Veteran gave 
a history of back pain (consisting of 
tension in his shoulders from excessive 
worry), as well as frequent headaches, a 
physical examination of the Veteran's spine 
and musculoskeletal system was within 
normal limits, as was a neurological 
evaluation.  To date, it has yet to be 
established that the Veteran has a chronic 
low back or headache disorder.  

The Court further found that, while the Board noted that all of 
the evidence in the Veteran's claims file had been reviewed, the 
Board decision did not contain a discussion of whether the 
Veteran was competent to diagnose himself with a headache 
condition or a low back disability on the basis that either was a 
simple condition capable of lay observation, or on the basis 
that, as a lay person, the Veteran was reporting a 
contemporaneous medical diagnosis.  Significantly, the Veteran 
had testified in an August 2005 RO hearing that he had 
experienced back pain since service, that his private physician 
had told him that he might have scoliosis, and that he had 
suffered from severe headaches ever since service which his 
private physician had told him were "probably a combination of 
migraine and tension headaches."  Moreover, the Board failed to 
discuss a July 2005 statement from the Veteran's private 
physician that he had treated the Veteran since 2000 for, among 
other things, headaches and back pain, as well as records from 
the Veteran's chiropractor which showed two full spine 
adjustments in April 2002.  Because the Veteran's 2005 testimony 
and the aforementioned postservice private medical reports were 
relevant to whether the Veteran had a current headache or low 
back disability, the Board erred in omitting them from its 
statements of reasons and bases for the denial of those claims.  
Accordingly, in the opinion of the Court, the Board failed to 
provide an adequate statement of reasons and bases for its denial 
of service connection for either a headache or low back 
disability.  

Regarding the Veteran's for an increased rating for his service-
connected right ankle disability, the Court once again found that 
the Board failed to provide an adequate statement of reasons and 
bases for its determination that the Veteran was not entitled to 
an increased rating.  According to the Court, the Board, at the 
time of its January 2007 decision, assigned the Veteran a 
10 percent right ankle disability rating pursuant to the 
provisions of 38 C.F.R. § 4.71, Diagnostic Code 5271, based on 
limitation of motion of his right ankle.  More specifically, the 
Board found that the Veteran's right ankle disability was 
manifested by no more than a moderate limitation of motion, 
corresponding to a 10 percent rating.  However, in the opinion of 
the Court, because the rating assigned by Diagnostic Code 5271 
was predicated on loss of motion, the Board was required to 
consider whether a compensable rating was warranted under 
38 C.F.R. §§ 4.40 and 4.45 (2009), which allowed for a higher 
disability rating based upon functional loss due to limited 
movement, pain, weakness, excess fatigability, or incoordination.  
See DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  While the 
Board noted that the Veteran experienced additional limitation of 
ankle motion with repetitive motion and increased pain by 
approximately 20 to 25 percent at the end of the day with 
walking, it failed to address the Veteran's testimony that he 
experienced pain after using his right ankle or after standing, 
that he had reduced mobility, and that he limped due to favoring 
his right ankle.  Moreover, the Court agreed with the Veteran 
that the Board erred in referring the matter of an extraschedular 
rating for the Veteran's service-connected right ankle disability 
to the RO, while at the same time denying a higher schedular 
rating for that disability, inasmuch as an extraschedular 
disability rating is a component of a claim for an increased 
rating.  See Barringer v. Peake, 22 Vet. App. 242, 245 (2008); 
see also Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 
2005).  Under the circumstances, and in order to avoid 
duplicative adjudication, the Court instructed the Board to 
ensure that adjudication of the Veteran's claim for an increased 
rating for his service-connected right ankle disability included 
adjudication of whether referral for extraschedular consideration 
was appropriate for that disability.  

As noted above, at the time of its January 2007 decision, the 
Board remanded for additional development the issue of 
entitlement to service connection for essential hypertension.  
More specifically, it was requested that the Appeals Management 
Center (AMC) schedule the Veteran for appropriate VA examinations 
by physicians skilled in the diagnosis and treatment of 
hypertension to determine whether that disorder, if found, bore 
any relationship to service, including any treatment or injuries 
identified in the service medical records.  Following 
examination, the appropriate examiner or examiners were to 
provide an opinion as to whether it was very likely, at least as 
likely as not, or highly unlikely that the Veteran's hypertension 
(if found) was related by etiology to service on any basis.  
Finally, a complete rationale for any opinion expressed was to 
have been provided.  

A review of the record discloses that the requested VA 
examination for hypertension was conducted in March 2007.  
However, while following that examination, the examiner offered 
his opinion that it was "unlikely" that the Veteran's 
hypertension was caused by and/or related to activities performed 
during his military service, he failed to provide any rationale 
for that opinion.  Significantly, a remand by the Board confers 
on the appellant, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Finally, at the time of the Board's January 2007 remand, it was 
requested that, should the benefit sought on appeal not be 
granted to the Veteran's satisfaction, there should be issued a 
Supplemental Statement of the Case (SSOC) containing notice of 
all relevant action taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal, namely, service 
connection for essential hypertension.  However, it would appear 
that, subsequent to the aforementioned VA examination in 
March 2007, no further adjudication of the issue of service 
connection for essential hypertension was undertaken.  Nor was 
any SSOC issued containing notice of all relevant action taken on 
the Veteran's claim for benefits.  Under the circumstances, 
further development is required prior to a final adjudication of 
the Veteran's claim for service connection for essential 
hypertension.  See 38 C.F.R. § 20.1304(c) (2009).  

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO for the following actions:  

1.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
February 2010, the date of the most recent 
VA examination of record, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  The RO should then schedule the Veteran 
for appropriate VA examinations by 
physicians skilled in the diagnosis and 
treatment of hearing loss, hypertension, 
headaches, low back disorders, and ankle 
injuries.  The RO is advised that the 
Veteran must be given adequate notice of 
the date and place of any requested 
examinations, and a copy of all such 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
affect on his claims.  

As regards the requested examinations, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination(s), 
the appropriate examiner should offer an 
opinion as to whether the Veteran's current 
hearing loss as likely as not preexisted 
his period of active military service, and, 
if so, whether that preexisting hearing 
loss as likely as not underwent a 
clinically-identifiable, permanent increase 
in severity beyond natural progress during 
the Veteran's period of active military 
service.  Should it be determined that the 
Veteran's hearing loss did not, in fact, 
preexist his period of active military 
service, an additional opinion is requested 
as to whether his current hearing loss as 
likely as not had its origin during that 
period of active military service.  

Regarding the Veteran's claimed 
hypertension, the appropriate examiner 
should offer an opinion as to whether the 
Veteran's current hypertension as likely as 
not had its origin during his period of 
active military service.  

A similar opinion is requested as to 
whether, following examination, and based 
upon a review of the entire evidence of 
record, the Veteran currently suffers from 
a chronic, clinically-identifiable, 
headache disorder, and, if so, whether that 
disorder as likely as not had its origin 
during the Veteran's period of active 
military service.  

Following examination, the appropriate 
examiner or examiners should offer an 
opinion as to whether the Veteran's current 
low back disability as likely as not had 
its origin during his period of active 
military service.  

Finally, that same examiner should 
specifically comment regarding the severity 
of the Veteran's service-connected right 
ankle disability, to include any and all 
limitation of range of motion, as well as 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also discuss factors associated with 
disability, such as objective indications 
of pain or pressure on manipulation.  
Finally, the examiner should inquire as to 
whether the Veteran experiences flare-ups 
associated with his service-connected right 
ankle disability.  To the extent possible, 
any additional functional loss or 
limitation of motion attributable to such 
flare-ups should be described.  

A complete rationale for any opinions 
expressed must be provided.  Moreover, 
the claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiners prior 
to completion of the examinations.  A 
notation to the effect that this record 
has taken place must be included in the 
examination reports.  

3.  Thereafter, the RO should review the 
Veteran's claims file to ensure that all of 
the foregoing requested development has 
been completed.  In particular, the RO 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand, and if they are not, the RO 
should implement corrective procedures.  

4.  The RO should then review the Veteran's 
claims for service connection for bilateral 
defective hearing, essential hypertension, 
a chronic headache disorder, and low back 
disability, as well as his claim for an 
initial evaluation in excess of 10 percent 
for the residuals of right ankle injury 
with degenerative joint disease on both a 
schedular and extraschedular basis.  Should 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant action 
taken on the claims for benefits since the 
issuance of the most recent SSOC in 
May 2006.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	MICHAEL A. PAPPAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



